Case 5:18-cv-00250-JSM-PRL Document 31 Filed 10/25/19 Page 1 of 1 PageID 204




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION


MARK McKEON,
       Plaintiff,

-vs-                                          CASE NO.: 5:18-cv-00250-JSM-PRL
OCWEN LOAN SERVICING, LLC,
       Defendant.
______________________________/
                            NOTICE OF PENDING SETTLEMENT
       Plaintiff, MARK McKEON, by and through his undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff and Defendant OCWEN LOAN SERVICING,

LLC, have reached a settlement with regard to this case and are presently drafting, finalizing and

executing the settlement and dismissal documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERIVCE
       I HEREBY CERTIFY that on this 25th day of October, 2019, I caused a copy of the

foregoing to be electronically filed with the Clerk of the District Court using the CM/ECF system,

which will provide electronic notice of filing to all counsel of record.



                                                      /s/ David P. Mitchell______
                                                      David P. Mitchell, Esquire
                                                      MANEY & GORDON, P.A.
                                                      101 E. Kennedy Blvd., Ste 1700
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 221-1366
                                                      Fax: (813) 223-5920
                                                      Attorneys for Plaintiff
                                                      David@MitchellConsumerLaw.com
